Citation Nr: 0913499	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for cervical spine strain.

2.  Entitlement to an initial disability rating in excess of 
zero percent for lumbar spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from January 2002 to 
January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision the RO in 
part granted service connection for cervical spine strain and 
for lumbar spine strain, both of which were assigned a zero 
percent disability rating.  The Veteran appealed from that 
decision as to those assignments.  The claims file was later 
transferred to the RO in Buffalo, New York.

In a statement submitted in February 2008, the Veteran 
appears to have raised a claim for payment or reimbursement 
of unauthorized medical expenses incurred for treatment at 
non-VA medical facilities.  This matter is referred to the RO 
for appropriate action.


FINDING OF FACT

The Veteran failed to report for scheduled a VA examination 
in December 2008. The examination was needed to determine 
whether he met the schedular criteria for a higher rating for 
cervical spine strain and for lumbar spine strain.

CONCLUSIONS OF LAW

1.  The Veteran's claim for a disability rating in excess of 
zero percent for his cervical spine strain must be denied as 
a matter of law. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.655(a), (b) (2008).

2.  The Veteran's claim for a disability rating in excess of 
zero percent for his lumbar spine strain must be denied as a 
matter of law. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.655(a), (b) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. See, in general, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).

In this case, as will be discussed further below, VA 
attempted to provide assistance to the Veteran - including 
scheduling an examination to assess the severity of his 
cervical spine and lumbar spine disabilities.  The RO 
scheduled that VA examination to be conducted in December 
2008.  However, the Veteran failed to appear without showing 
good cause.  When VA contacted his custodian/mother, she 
reported that the Veteran was "out of the area for an 
extended period of time and it is unknown when he will 
return," and that the Veteran "will reapply at that time."  
The Board notes that this statement from the Veteran's legal 
custodian is tantamount to an abandonment of the claims for 
higher ratings.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the Veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes that in light of the Veteran's failure to fully 
cooperate with the process, that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate his 
claim and that any further attempts to assist him in 
developing his claim would result in needless delay, and is 
thus unwarranted.

VA adjudicators have determined that the record in this case 
was incomplete and, therefore, attempted to supplement the 
record by obtaining additional medical evidence by way of a 
scheduled examination.  This attempt to supplement the record 
was required by the mandate contained in the statute and 
regulation. See, in particular, 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The consequences of the Veteran's refusal to 
report for his scheduled VA examination will be discussed 
below.

Because the rating claims are being denied as a matter of 
law, the VCAA is inapplicable.  See Manning v. Principi, 16 
Vet. App. 534 (2002) [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter].

Nevertheless, VA did comply with the provisions of the VCAA 
as to notice as well as duty to assist.  See letters dated in 
February 2007 and May 2008.  To the extent possible, VA also 
attempted to assist him in the development of his claim.  But 
VA's efforts were unsuccessful due to a lack of cooperation 
on the Veteran's part.

The Board further notes that the Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Veteran was informed of his right to a hearing.  Although he 
requested a hearing, which was scheduled for March 24, 2009, 
he failed to report for that hearing.   



II.  Pertinent Laws and Regulations

When a claimant fails to report for an examination scheduled 
in conjunction with a compensation claim, the claim shall be 
rated based on the evidence of record.  When the examination 
is scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc. See 38 C.F.R. § 3.655 (2008); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).

III.  Factual Background

The current claim on appeal originally arose from a claim for 
service connection for cervical spine and lumbar spine 
disorders.  In a February 2006 rating decision the RO granted 
service connection for cervical spine strain and for lumbar 
spine strain, both of which were assigned a zero percent 
disability rating at that time.  The Veteran appealed from 
that decision as to the evaluations assigned.  

In connection with the claim for service connection, the RO 
arranged to have the Veteran's cervical spine and lumbar 
spine examined in November 2005.  The zero percent disability 
ratings assigned in the February 2006 rating decision were 
the result, in part, of findings from the November 2005 
examination.  In the Veteran's December 2006 notice of 
disagreement, he asserts that the ratings for his two spine 
disabilities should be increased to a compensable level.  He 
also specifically asserted that the November 2005 examination 
of his cervical and lumbar spine was inaccurate.  

Thereafter, in an effort to develop the claims for increase, 
and respond the Veteran's assertions that previous 
examination was inaccurate for rating purposes,  the RO 
scheduled the Veteran for a VA examination to be conducted in 
August 2007 by an internal medicine specialist.  Although it 
is not totally clear whether this was for the purpose of 
examining the two spine disabilities, it appears to be, and 
there are no other conditions for which the prospective 
examination would appear to apply.  Nevertheless, the Veteran 
failed to report for that examination. 

In a September 2007 statement of the case, the RO notified 
the Veteran of 38 C.F.R. § 3.655, and the consequences of a 
failure to report for VA examination.

Later in September 2007, the Veteran notified the RO that he 
was in New York because of an accident and due to that was 
unable to attend the August 2007 examination.  He requested 
that VA reschedule the appointment, and stated that he would 
make the examination if rescheduled.

Through his November 2007 VA Form 9, the Veteran requested a 
hearing before a member of the Board.  

In an October 2008 letter, VA contacted the Veteran, 
identified the name and phone number of his appointed 
Operation Enduring Freedom/Operation Iraqi Freedom and 
Seriously Injured Coordinator, and urged him to maintain 
contact and to discuss potential eligibility for benefits.  

An October 2008 letter indicates that the Veteran's mother 
was appointed his custodian to act on his behalf and manage 
his VA benefits. 

The RO scheduled the Veteran for a spine examination to be 
conducted in December 2008.  The Veteran failed to report for 
that examination.  When contacted that month, the Veteran's 
custodian/mother stated that the Veteran was out of the area 
for an extended period of time and it was unknown when he 
would return, and he would reapply at that time.

In December 2008, VA sent the Veteran's mother (custodian) a 
Supplemental Statement of the Case.    

Through a January 2008 letter, the Veteran's Operation 
Enduring Freedom/Operation Iraqi Freedom and Seriously 
Injured Coordinator again attempted to contact the Veteran, 
at his mother's address, to urge him phone in to discuss his 
claims.  

VA sent the Veteran a February 2009 letter informing him that 
his hearing was scheduled for March 24, 2009.  Documents on 
file show that the Veteran failed to report for his March 24, 
2009 hearing.  


IV.  Analysis

Clearly, based on the evidence cited, the Veteran failed to 
report for two VA examinations.  At least with respect the 
latter scheduled examination, his failure to report was 
without good cause.  These two examinations were scheduled to 
evaluate the severity of his service-connected cervical and 
lumbar spine disabilities, which are the issues before the 
Board.  It is clear from the record before the Board that he 
was advised of what was required of him to adjudicate these 
claims, but he nevertheless failed to comply.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

According to the Veteran's custodian, he had left the area 
and was apparently not returning at any time that could be 
determined.  As she stated, it was unknown when he would 
return.  In fact, though not explicit, he may have in essence 
withdrawn his appeal, as she stated that the Veteran would 
"reapply" at the time when he returns.  If he does not 
return, and his custodian gave no indication of where he was 
out of the area, "there is no burden on the part of the VA to 
turn up heaven and earth to find him." See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

A veteran failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the Veteran's 
failure to appear for his December 2008 VA examination.  
Consequently, as no such good cause has been shown, his 
claims for higher ratings must be denied as a matter of 
express VA regulation. See 3.655(b).  This is 
nondiscretionary, as evidenced by use of the word "shall" in 
this regulation.  When the disposition of the claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Here, by his failure to report for scheduled examinations and 
a hearing, the Veteran has essentially removed himself from 
the appeal process.  The Board is left with no alternative 
but to deny the claims. 

If the Veteran wishes to reapply for an increased rating, and 
he chooses to report for an examination of his cervical and 
lumbar spine, then the evidence obtained from that future 
examination may provide information allowing for the new 
claim to be resolved to his favor. 


ORDER

Entitlement to an initial disability rating in excess of zero 
percent for cervical spine strain is denied.

Entitlement to an initial disability rating in excess of zero 
percent for lumbar spine strain is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


